Opinion issued May 8, 2009










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00347-CV
____________

IN RE ONEOK ARBUCKLE LAND CO., RELATOR




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          On April 27, 2009, relator, ONEOK Arbuckle Land Co. (“ONEOK”), filed a
petition for writ of mandamus complaining of the trial judge’s 
 March 31, 2009 order
granting the plea in abatement of the real part in interest, Placid Refining Co., L.L.C.
(“Placid”).  ONEOK also filed a “Motion for Expedited Relief,” which the Court
denied by order dated April 29, 2009.  Relator has since provided this Court with a
certified copy of an order signed by the trial judge on April 30, 2009, which vacated
his March 31 abatement order of which relator complains in this proceeding.  The
original proceeding became moot with the signing of the April 30 order.  Relator has
since filed a motion to dismiss its mandamus petition.
          We grant relator’s motion to dismiss and dismiss this original proceeding as
moot.  Any other pending motions are dismissed as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Sharp.